                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

SHANNON W. ALVAREZ,                                       )
                                                          )
                        Plaintiff,                        )
                                                          )
        vs.                                               ) CAUSE NO. 3:18-CV-013-PPS/MGG
                                                          )
NANCY A. BERRYHILL,                                       )
Acting Commissioner of the Social Security                )
Administration,                                           )
                                                          )
                        Defendant.                        )


                                      OPINION AND ORDER

        Shannon Alvarez appeals the Social Security Administration’s decision to deny

her application for Disability Insurance Benefits and her application for supplemental

security income, both applications alleging disability beginning January 10, 2014.

Alvarez alleges disability stemming from a chiara malformation in her brain which

caused severe headaches. Although she had a decompression surgery and a shunt

placed in her brain, Alvarez continued to suffer from frequent migraine headaches. [Tr.

250-61.]1 An administrative law judge ruled Alvarez was not disabled within the

meaning of the Social Security Act and that she had the residual functional capacity

(RFC) to perform medium work with certain additional limitations.

        Alvarez challenges the ALJ’s decision on three grounds but I only need to

discuss one of them. Alvarez is on oxygen for severe her headaches. This means that


        1
         Citations to the record will be indicated as “Tr. __” and indicate the pagination found in the
lower right-hand corner of the record found at DE 12.
when she leaves the house, she must either navigate the world with an oxygen tank or

make plans to have oxygen otherwise available to her at her destination. The problem is

that in formulating an RFC for Alvarez, the ALJ failed to assess her need for an oxygen

tank during the workday and any time off task which might result from that fact. A

remand is therefore necessary so that the ALJ can alter the RFC to take into account

Alvarez’s oxygen needs.

                                   Factual Background

       The ALJ found that Alvarez had the severe impairments of: chiara malformation

and pseudo tumor cerebri causing headaches, fatigue, numbness in the extremities, and

seizures as well as obesity. [Tr. 12.] Aside from these severe impairments, Alvarez had

several other medical challenges, as well as non-medically determinable impairments

including a foot injury, knee injury, irritable bowel syndrome, depression, anxiety,

bipolar disorder, and fibromyalgia, which are fully recounted in the ALJ’s opinion and

need not be repeated here. [See Tr. 12-13.]

       Of particular importance to the issue at hand, Plaintiff’s treating neurologist, Dr.

Keven Kristl, prescribed oxygen treatment to Alvarez for her severe headaches. [Tr.

1320, 1501-02.] Alvarez testified during the hearing that she saw an improvement in her

symptoms after she took the prescribed oxygen. [Tr. 58.] Sometimes when she takes

oxygen, she feels better, then over exerts herself, and then needs to lay back down, take

the oxygen, and take her medicine. [Id.] Alvarez does not usually take the oxygen with

her “because [she] ha[s] a big tank that fits in [her] house, or [her] room, and [she] ha[s]


                                              2
three other tanks, but it’s very hard to travel with it.” [Tr. 58-59.] Alvarez also testified

that she uses oxygen daily - depending on how bad her headaches are, some days she

can use it three times a day, some days seven times per day. [Tr. 95.]

                                          Discussion

         Before diving into the issue raised by Alvarez, I’ll start with a review of the legal

framework. I am not supposed to determine from scratch whether or not Alvarez is

disabled. Rather, I only need to determine whether the ALJ applied the correct legal

standards and whether the decision is supported by substantial evidence. See 42 U.S.C.

§ 405(g); Shideler v. Astrue, 688 F.3d 306, 310 (7th Cir. 2012); Castile v. Astrue, 617 F.3d

923, 926 (7th Cir. 2010); Overman v. Astrue, 546 F.3d 456, 462 (7th Cir. 2008). My review

of the ALJ’s decision is deferential. This is because the “substantial evidence” standard

is not a particularly rigorous one. In fact, the Supreme Court announced long ago that

the standard is even less than a preponderance-of-the-evidence standard. Richardson v.

Perales, 402 U.S. 389, 401 (1971). Of course, there certainly has to be more than a

“scintilla” of evidence. Id. So in conducting my review, I cannot “simply rubber-stamp

the Commissioner’s decision without a critical review of the evidence.” Clifford v. Apfel,

227 F.3d 863, 869 (7th Cir. 2000). Nonetheless, the review is a light one and the

substantial evidence standard is met “if a reasonable person would accept it as

adequate to support the conclusion.” Young v. Barnhart, 362 F.3d 995, 1001 (7th Cir.

2004).




                                               3
       Alvarez contends that in formulating her RFC, the ALJ erred by not addressing

any need for an oxygen tank during the day, or any resulting time off during the day

that her oxygen treatments would require. The Commissioner responds that, “[t]he ALJ

could and perhaps should have made an explicit finding on this point, but any error by

the ALJ in this regard would not be grounds for remand.” [DE 18 at 3.] While I agree

that the ALJ should have made a finding regarding Alvarez’s need for oxygen at work,

I am not in a position to know whether the need for an oxygen tank makes a difference

in her ability to work. Therefore, the oversight was not a harmless error.

       In this case, the ALJ determined that Alvarez had the RFC to perform medium

work, with some limitations like carrying and lifting only certain weights, not being

exposed to workplace hazards such as machinery and unprotected heights, and being

limited to simple, but not detailed instructions and performing simple, routine tasks,

but not always at a production rate pace. [Tr. 15-16.] In response to questions posed by

the ALJ, the VE testified that Alvarez would be able to perform medium jobs such as

laundry laborer, industrial cleaner, and auto detailer. [Tr. 22, 87-88.] The ALJ adopted

this, and found that Alvarez would be able to perform the requirements of a laundry

laborer (DOT #361.687-018) (unskilled, SVP2), industrial cleaner (DOT #381.687-018)

(unskilled, SVP2), and auto detailer (DOT #915.687-034) (unskilled, SVP2). [Tr. 22.]

       The RFC is “the maximum that a claimant can still do despite [her] mental and

physical limitations.” Craft v. Astrue, 539 F.3d 668, 675-76 (7th Cir. 2008). “[B]oth the



                                             4
hypothetical posed to the VE and the ALJ’s RFC assessment must incorporate all of the

claimant’s limitations supported by the medical record.” Yurt v. Colvin, 758 F.3d 850,

857 (7th Cir. 2014). The RFC determination must provide an “accurate and logical

bridge” between the evidence and the conclusion that the claimant is not disabled.

Zblewski v. Astrue, 302 F. App’x 488, 492 (7th Cir. 2008); Terry v. Astrue, 580 F.3d 471, 475

(7th Cir. 2009). “[A]lthough the ALJ does not need to discuss every piece of evidence in

the record, the ALJ may not analyze only the evidence supporting her ultimate

conclusion while ignoring the evidence that undermines it.” Moore v. Colvin, 743 F.3d

1118, 1123 (7th Cir. 2014). “A decision that lacks adequate discussion of the issues will

be remanded.” Id. at 1121.

       As noted above, in this case, Plaintiff’s treating neurologist, Dr. Keven Kristl,

prescribed oxygen treatment to Alvarez for her severe headaches. [Tr. 1320, 1501-02.]

This helps mute pain from the headaches. [Tr. 58.] According to Alvarez, she usually

does not take the oxygen with her “because [she] ha[s] a big tank that fits in [her] house,

or [her] room, and [she] ha[s] three other tanks, but it’s very hard to travel with it.” [Tr.

58-59.] During the administrative hearing, Alvarez’s counsel argued that “if she did

work, she would have to have oxygen onsite.” [Tr. 46.]

       Alvarez also testified that she uses oxygen daily - depending on how bad her

headaches are, some days she can use it three times a day, some days seven times per

day. [Tr. 95.] The medical record indicates that the oxygen treatment was prescribed



                                              5
once-twice per day. [Tr. 1320, 1468.] According to Alvarez, Dr. Kristl told her to lay

down when doing the oxygen treatment, and it takes about 15 minutes. [Tr. 95-96.] Dr.

Kristl noted in his records that lying in a dark room makes Alvarez’s headaches better.

[Tr. 1501.] Alvarez claims if she didn’t take the oxygen, it would be “awful” and she

would be in the emergency room more. [Tr. 59.]

       The ALJ acknowledged in her opinion that Alvarez has “migraines of sufficient

severity that she has gone to the emergency room several times.” [Tr. 17.] The ALJ also

noted that Alvarez reported that the oxygen really helps her severe headaches and

Alvarez stopped going to the emergency room since she received oxygen for home use.

[Tr. 17, 18, 1320.] However, in assessing the RFC and presenting hypothetical questions

to the VE, the ALJ did not account for the presence of the oxygen tank in the workplace,

or analyze how much time off task during the day Alvarez would need to do the

treatments. [Tr. 15-21, 85-89.] It is perplexing to me that the ALJ largely credits the

oxygen treatments for providing relief for Alvarez’s migraine headaches, but then

completely fails to evaluate how these treatments might affect her ability to maintain

employment.

       Hauling around oxygen, or arranging that it be available wherever one expects

to be, is no easy task. As the court in NeMun v. Astrue, No. 10-C-175, 2011 WL 1113359,

at *4 (E.D. Wis. Mar. 24, 2011), recognized, ”oxygen is not a simple pill that one can

ingest - it is a cumbersome and time-consuming procedure.” Because the ALJ did not



                                             6
analyze whether Alvarez: (1) would need an oxygen tank at work; (2) how often

Alvarez would need oxygen treatments at work; and (3) how much time off task the

treatments would take, I cannot say the ALJ provided meaningful review of this issue

or a logical bridge between the evidence and her conclusions.

       In response, the Commissioner contends the ALJ omitted this analysis because

“Plaintiff would not be expected to have her oxygen tank with her in the workplace”

[DE 18 at 3 n.2], and then cites Alvarez’s own testimony that she does oxygen

treatments at home because there is “a big tank that fits in [her] house . . . but it’s very

hard to travel with it.” [Tr. 58-59.] The Commissioner’s argument is off target. Just

because Alvarez, a person who is admittedly unemployed and claiming disability,

currently does her oxygen treatments (involving a heavy tank) at home, has no bearing

whatsoever on whether Alvarez would need to do these treatments at a work site. If

anything, this testimony favors Alvarez by suggesting the difficulty of doing oxygen

treatments at work.

       The Commissioner claims that any error in not considering Alvarez’s limitations

due to the oxygen treatments is harmless. But this is directly contradicted by the VE’s

testimony. Alvarez’s counsel asked the VE if having an oxygen tank at work would

preclude the medium job examples he provided for Alvarez (working as a laundry

laborer, industrial cleaner, or auto detailer), and the VE responded, “[y]ou really could

not do that, I think, . . . that would be quite incompatible.” [Tr. 90-91.] In other words,



                                              7
the VE maintains Alvarez would not be able to do any of the three potential jobs listed

in the ALJ’s decision if she required oxygen treatments at work. Additionally, the VE

testified it was his opinion that “if one was off task for any reason, anything more than

10% of their workday, their work hour, they could not work a competitive job.” [Tr.

91.]

       In sum, remand is necessary so the ALJ may either sufficiently account for

Alvarez’s limitations relating to her required oxygen treatments, or put forth some

logical and accurate explanation of why Alvarez would not require these treatments

during the workday in order to treat her migraine headaches. See Patterson v. Berryhill,

No. 1:16-cv-558-JMS-DML, 2017 WL 2870852, at *5 (S.D. Ind. June 15, 2017) (remanding,

reasoning that “because the ALJ did not analyze [plaintiff’s’] oxygen use in his RFC

analysis, there was no consideration of the potential impact of [plaintiff’s] oxygen use

and of the VE’s testimony regarding the presence of an oxygen tank on the availability

of jobs in the national economy at all.”).

                                        * * *

       Because I am remanding this case for the reasons stated above, I need not discuss

the remaining two issues raised by Alvarez — that the ALJ did not account for her

limitations in concentration; and that the ALJ erred by not considering whether her

migraine-related impairments medically equaled Listing 11.02(A). Alvarez can raise

those issues directly with the ALJ on remand.



                                             8
                                      Conclusion

      For the reasons set forth above, the Commissioner of Social Security’s final

decision is REVERSED and this case is REMANDED to the Social Security

Administration for further proceedings consistent with this opinion.



ENTERED: February 14, 2019.

                                        /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT




                                           9
